Notice of Allowance
This communication is in response to the amendment filed on 04/19/2022. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-20 are allowed.  
Allowable Subject Matter
An updated search has been performed, and no prior art has been found that alone, or in any
reasonable combination would read the claims as amended, 
The following is an examiner's statement of reasons for allowance:
Applying labels to applicable events from the plurality of events, the applying labels providing a labeled event, the applying labels to applicable events facilitating identification of certain interrelated events from the plurality of event.  Processing the labeled events to extract a feature from respective labeled event, the feature being associated with an event, the feature referring to a property, characteristic or attribute of the event.  Generate a feature  score  for the feature associated with the event, the feature score being generated based upon a scoring container update operation, the scoring container update operation the scoring container update operation using a scoring container, the scoring container comprising a container implemented to provide an approximation of a probability distribution over the values the scoring container contains, based upon samples from the probability distribution.  Performing a risk assessment operation via a security analytics system based on the feature associated with the event and the risk score.
The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. Dependent claims depend from now on allowed independent claims and therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2454